TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00170-CR


In re Cathy Mata



Sergio Hernandez, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. D-1-DC-07-904087, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Sergio Hernandez's appeal from
a judgment of conviction for murder and injury to a child.  The subject of this proceeding is
Cathy Mata, court reporter for the 147th District Court.
The reporter's record was originally due to be filed on April 11, 2008.  Although a
portion of the record has been received and filed, that portion for which Cathy Mata is responsible
has not been received.  On July 9, 2008, Mata told the Court that her portion of the record would be
filed by August 4, 2008.  On August 29, 2008, having still received nothing from Mata, the Court
ordered her to file the remainder of the reporter's record no later than September 26, 2008.  Mata
failed to file the record as ordered.
Cathy Mata is hereby ordered to appear in person before this Court on November 6,
2008, at 1:30 p.m., in the courtroom of this Court, located in the Price Daniel, Sr. Building,
209 West 14th Street, City of Austin, Travis County, Texas, then and there to show cause why she
should not be held in contempt and sanctions imposed for her failure to obey the August 29, 2008,
order of this Court.  This order to show cause will be withdrawn and the said Cathy Mata will be
relieved of her obligation to appear before this Court as above ordered if the clerk receives the
reporter's record by the close of business on October 31, 2008.
	It is ordered October 17, 2008.


Before Justices Patterson, Waldrop and Henson
Do Not Publish